         Case 1:19-vv-00919-UNJ Document 26 Filed 02/11/21 Page 1 of 2




       In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                    No. 19-919V



 ANGELENA WALKER,
                                                   Chief Special Master Corcoran
                    Petitioner,
 v.
                                                   Filed: February 11, 2021
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                    Respondent.


                SCHEDULING ORDER – SPECIAL PROCESSING UNIT

        On February 5, 2021, Respondent filed a status report updating me on the parties’
damages discussions. ECF No. 25. The status report stated that Petitioner rejected
Respondent’s January 26, 2021 damages proffer. Further, the parties asked that a
briefing schedule for damages be set.

       The parties’ briefs shall address their respective positions on the value of the case
and underlying reasoning supporting their positions. Where appropriate, those briefs shall
set out the facts of the case, describe in detail Petitioner’s treatment course, and describe
Petitioner’s current condition and any residual effects. The briefs shall also specify the
amount of damages each party believes to be an appropriate amount of compensation
and the arguments in support of those figures. Additionally, the parties’ briefs shall
address how prior SIRVA damages decisions support their respective positions.

       The parties shall adhere to the following schedule:

          •   Petitioner shall file the following by no later than March 12, 2021:
                 o Any evidence or receipts in support of her request for damages;
                 o Any additional affidavits in support of her request for damages;
                 o Any updated medical records;
                 o A brief addressing damages as detailed above; and
                 o A Status Report indicating whether all updated records have been
                     filed and whether Petitioner continues to treat for her injury.

          •   Respondent shall file his brief addressing damages, as detailed above,
              by no later than later than 30 days after the filing of Petitioner’s brief.
         Case 1:19-vv-00919-UNJ Document 26 Filed 02/11/21 Page 2 of 2




              Respondent shall indicate in his brief whether or not he opposes each
              element of damages requested by Petitioner.

          •   Petitioner shall file any reply brief, by no later than 14 days after the
              filing of Respondent’s brief. Petitioner’s reply brief shall verify which, if
              any, items of damages have been resolved between the parties and detail
              the specific value for each damages item (i.e., lost wages, unreimbursed
              medical expenses, etc.).

      It is my intension, assuming the parties agree, to have an expediated damages
hearing after the briefing is complete. Any questions about this order or about this case
generally may be directed to OSM staff attorney Andrew Sterling at (202) 357-6389 or
Andrew_Sterling@cfc.uscourts.gov.

IT IS SO ORDERED.
                                                s/Brian H. Corcoran
                                                Brian H. Corcoran
                                                Chief Special Master
